J-E03008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA


                       v.

FREDERICK HALL

                            Appellant                   No. 1669 EDA 2015


                  Appeal from the Order Entered May 22, 2015
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001083-2015


BEFORE: BENDER, P.J.E., BOWES, J., PANELLA, J., LAZARUS, J., OTT, J.,
        STABILE, J., DUBOW, J., MOULTON, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                          FILED SEPTEMBER 19, 2017

       Appellant, Frederick Hall, appeals from the order entered May 22,

2015, denying his motion to dismiss which asserted a violation of

Pennsylvania’s compulsory joinder rule. See 18 Pa.C.S. § 110. We affirm.

       We derive the following statement of facts and procedural background

of this case from the record.         In May 2014, Appellant was arrested in the

City and County of Philadelphia.1 At that time, Appellant was charged with

three counts of driving under the influence (“DUI”), and one count each of




____________________________________________


1
  Philadelphia is the First Judicial District of Pennsylvania.     42 Pa.C.S. §
901(a).



                                           -1-
J-E03008-16


recklessly endangering another person (“REAP”) and disorderly conduct.2

Appellant was simultaneously charged with the summary traffic offenses of

driving while operating privilege is suspended and reckless driving. 3 In July

2014, Appellant was found guilty in absentia of both traffic offenses in the

Philadelphia Municipal Court Traffic Division.      The remaining charges were

listed in the Philadelphia Municipal Court General Division for disposition, and

Appellant was found guilty of a single count of DUI.         In February 2015,

Appellant was sentenced to time served to twelve months of incarceration.4

Appellant timely appealed the conviction pursuant to Pa.R.Crim.P. 1006,

requesting a trial de novo before the Philadelphia Court of Common Pleas.

        In the Court of Common Pleas, Appellant filed a motion to dismiss

pursuant to 18 Pa.C.S. § 110, known as the compulsory joinder rule. The

trial court denied Appellant’s motion to dismiss in May 2015, and Appellant

timely filed a notice of appeal.5        No 1925(b) statement was ordered. The


____________________________________________


2
 See 75 Pa.C.S. § 3802(a)(1), (d)(2), (d)(3) (all graded as misdemeanors);
18 Pa.C.S. §§ 2705 (graded as a misdemeanor), and 5503 (graded as a
summary), respectively.
3
    See 75 Pa.C.S. §§ 1543(a)) and 3736(a), respectively.
4
  We note that the procedural history in the trial court opinion is not
consistent with the record. However, the above recitation of facts accurately
reflects the record. See Trial Court Opinion, 9/10/2015, at 2.
5
 As Section 110 “embodies the same basic purposes as those underlying the
double jeopardy clauses, the interlocutory appealability of double jeopardy
(Footnote Continued Next Page)


                                           -2-
J-E03008-16


lower court filed a responsive opinion in August 2015. In June 2016, this

Court issued a memorandum opinion reversing the trial court. Thereafter,

the original panel assigned to this case sua sponte sought en banc

certification of this matter, which was granted in August 2016.

      Appellant raises the following claim for our review:

      1. Did not the lower court err in denying [A]ppellant’s motion to
         dismiss pursuant to 18 [Pa.C.S.] § 110 where [A]ppellant had
         previously been convicted of an offense which arose from the
         same criminal episode as the offense in the instant case?

Substituted Brief for Appellant, at 3.6

      This Court addressed the compulsory joinder rule in our recent

decision, Commonwealth v. Perfetto, --- A.3d --- (Pa. Super. 2017) (en

banc).7   The Perfetto Court held that jurisdiction is no longer an express

element of the four-prong compulsory joinder test; rather, a court must



                       _______________________
(Footnote Continued)

claims has been applied to claims based on Section 110.” Commonwealth
v. Bracaielly, 658 A.2d 755, 759-60 (Pa. 1995).
6
  The Commonwealth asserts that the Appellant’s claim is waived as it was
raised for the first time in the Court of Common Pleas. Commonwealth’s
Brief at 5. We disagree. See Commonwealth v. Failor, 770 A.2d 310,
315 (Pa. 2001) (“mere silence by the defendant is insufficient to find that a
defendant has affirmatively acted to block consolidation and therefore,
waived a claim under Section 110.”).
7
  A claim regarding compulsory joinder pursuant to 18 Pa.C.S. § 110 raises a
question of law reviewed under a de novo standard of review and a plenary
scope of review. See Commonwealth v. Fithian, 961 A.2d 66, 71 n.4 (Pa.
2008).



                                            -3-
J-E03008-16


consider whether all charges occurred within the same judicial district.

Perfetto, --- A.3d ---, *21 (Pa. Super. 2017) (en banc).

       Nevertheless, the Perfetto Court recognized that jurisdiction is

implicit in any compulsory joinder analysis. In judicial districts with an open

traffic court, this recognition formed the basis of an exception to the test, as

traffic courts have jurisdiction exclusive of the courts of common pleas to

hear summary traffic offenses.            42 Pa.C.S. § 1302(b).       Accordingly,

summary traffic offenses may be disposed of in a single proceeding in the

traffic court separately from other criminal charges without violating the

compulsory joinder rule. Perfetto at *12-14. Further, the Court observed

that   in   the   unique   context   of   Philadelphia,   the   Supreme   Court   of

Pennsylvania has allocated disposition of summary traffic offenses solely to

the Philadelphia Municipal Court Traffic Division.        Id. at *16-21. As such,

the court concluded that Title 75 summary offense must be disposed of in a

proceeding in the Philadelphia Municipal Court Traffic Division and that a

separate proceeding must be held for the remaining, higher offenses. Id. at

*18.

       Applying the Perfetto holding to the case sub judice, Appellant’s

subsequent prosecution is not subject to dismissal under compulsory joinder,

as Appellant’s prior summary traffic offenses were adjudicated in the

Municipal Court Traffic Division.         The trial court’s denial was proper.

Accordingly, we affirm.


                                          -4-
J-E03008-16


     Order affirmed.

     PJE Bender, and Judges Bowes, Panella, Ott, Stabile and Dubow join

     the memorandum.

     Judges Lazarus and Moulton concur in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2017




                                  -5-